Citation Nr: 0005452	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  98-11 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1966 to 
December 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  May 1998 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  The RO denied entitlement to service 
connection for degenerative joint disease of both knees.

In July 1998 the veteran and his wife provided testimony 
before a Hearing Officer at the RO, a transcript of the 
testimony has been associated with the claims file.

In September 1998 the Hearing Officer affirmed the prior 
denial of service connection for degenerative joint disease 
of the left knee, and granted entitlement to service 
connection for degenerative joint disease of the right knee 
with assignment of a 10 percent evaluation.  The veteran has 
not appealed this award.  

The veteran and his wife provided testimony before the 
undersigned Member of the Board at the RO in October 1999, a 
transcript of which has been associated with the claims file.


FINDINGS OF FACT

1.  Clear and unmistakable evidence was not presented to 
rebut the presumption of sound condition when the veteran was 
examined, accepted, and enrolled for service.

2.  Competent medical evidence has established that 
degenerative joint disease of the left knee was present 
within one year following military service.

3.  Competent medical evidence has linked degenerative joint 
disease of the left knee to active service.


CONCLUSION OF LAW

Degenerative joint disease of the left knee may be presumed 
to have been incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the service medical records show that the veteran 
indicated that he had a trick or locked knee, no swollen or 
painful joints and no arthritis or rheumatism on his report 
of medical history at the time of his pre-induction 
examination in January 1966.  The report of clinical 
evaluation at that time showed that he had a 2-inch surgical 
scar on the medial side of his left knee.  It was noted that 
the ligament of his left knee was removed in 1961.  It was 
further noted that his left knee had full strength and range 
of motion.  

On his preflight medical history report in August 1966 the 
veteran indicated a trick or locked knee, no swollen or 
painful joints and no arthritis or rheumatism.  Clinical 
evaluation revealed a 4-inch anterior surgical scar of the 
left knee, well healed with no sequelae.  It was noted that 
the left knee had normal strength and was functionally 
normal.  It was further noted that in 1963, the cartilage was 
removed from the veteran's left knee with no complications 
and no sequelae.

The veteran underwent annual medical examinations for the 
purpose of flying from 1967 to 1988.  With regard to his left 
knee, the reports from those examinations showed no 
significant change from previous examinations noted above.  
However, the examination report of 1985 noted that the 
veteran had a meniscectomy of the left knee in 1963 that was 
well healed, full strength and range of motion with no 
complications and no sequelae.
In April 1981 the veteran sought medical treatment for his 
right knee.  It was noted that the veteran refereed a soccer 
game one week earlier and, due to no trauma, the next morning 
his knee was swollen.  Slight pain on the medial aspect of 
the knee was indicated.  It was noted that he had a history 
of cartilage surgery of the left knee and previous similar 
episodes of the right knee.  On examination there was 3+ 
effusion of the right knee with extension well within normal 
limits.  There was slight tenderness of the medial joint line 
and no instability.  The diagnosis was relatively normal knee 
except for effusion.  Torn medial meniscus was doubtful. 

In September 1990 during his annual flight examination, the 
veteran reported that he was in excellent health.  He had no 
swollen or painful joints, no arthritis and no trick or 
locked knee.  Examination revealed a scar on the left knee.  
There were no musculoskeletal abnormalities noted.  In March 
1992 the veteran was examined for the purpose of a waiver.  
On examination, two parallel 7 centimeter scars of the medial 
left knee with cruciate ligament repair, well healed with no 
sequelae was noted.  No musculoskeletal abnormalities were 
noted.  The veteran reported no swollen or painful joints, no 
arthritis and no trick or locked knee.  He did indicate that 
he had knee surgery on his left knee at age 21.

In a September 1997 memorandum, the veteran's physician 
stated that the veteran had been his patient since September 
1996.  He noted that the veteran was diagnosed with 
degenerative joint disease of both knees.  He further noted 
that according to extensive history and examination of the 
veteran, he has had knee pain as well as degenerative joint 
disease for the entire extent of his time in the Air Force.

In October 1997 the veteran filed an informal claim for 
service connection for degenerative joint disease (osteo-
arthritis) in both knees.  He asserted that the problem with 
his knees was directly related to Air Force requirements for 
physical fitness.  He stated that in order to maintain the 
required fitness level and to display professionalism as an 
officer and leader, he participated in intramural sports 
activities, installation youth sports activities and 
maintained a daily exercise regimen which included jogging, 
tennis, soccer and other strenuous activities.

In May 1998 the RO denied, inter alia, the veteran's claim 
for service connection for degenerative joint disease of the 
left knee.  The RO determined that degenerative joint disease 
of the left knee existed prior to service.  It was noted that 
there was no evidence that the condition permanently worsened 
as a result of service.  It was further noted that the 
veteran's service medical treatment records showed that he 
had a history of meniscectomy of the left knee in 1963 prior 
to entrance into military service.  Moreover, there was no 
evidence that the left knee condition was aggravated by the 
veteran's military service.

In August 1998 Medical Services Flight Commander wrote that 
he reviewed the veteran's medical records from November 1993 
to the present.  He noted that the veteran's first knee x-ray 
was taken in 1996 and showed severe degenerative changes in 
the knee with bone spur formation and marked narrowing of the 
medial joint space.  He stated that such changes most 
certainly began several years prior to the 1996 x-ray.  He 
further stated that he felt quite sure that the veteran's 
degenerative joint disease (osteoarthritis) was present in 
1993 and could have been diagnosed by his medical history and 
x-ray if they would have been done in 1993.

VA Medical Center (MC) examination in September 1998 revealed 
a diagnosis of degenerative arthritis of the knees.  On 
examination, both knees revealed no evidence of effusion.  
There was functional limitation of range of motion of the 
left knee due to pain.  Crepitus was  noted on flexion of 
both knees.  It was further noted that a 4-inch scar situated 
medially over the left knee was well-healed.

At a personal hearing before the Hearing Officer, the veteran 
testified that prior to his entry into the service, he 
underwent surgical removal of ligaments from his left knee 
after a high school injury.  He further testified that he 
feels that his left knee injury had no bearing on the 
deteriorating cartilages resulting from his military duties.  
Hearing Transcript (Tr.), p. 1.  He stated that he 
experienced slight symptoms on twisting his knee in the 
service but sought no treatment because he wanted to fly and 
was expected to maintain high fitness standards.  Tr., p. 2.  

The veteran also testified that he does not recall any 
mention of his knee at the time of his retirement and that he 
sought no treatment after service until 1995.  Tr., p. 3.  
The veteran's spouse testified that the veteran had trouble 
straightening his legs in the mornings while on active duty.  
She stated that she nagged him to seek treatment but he took 
over-the-counter medications until finally seeking treatment.  
Tr., p. 7.

At his personal hearing in October 1999, the veteran 
testified that he really started having problems with his 
knees in the early 1980s when he became involved in soccer as 
a community relations program for the Air Force.  He stated 
that he was very active as a soccer referee, coach and 
player.  Tr., p. 3.  He testified that he was treated by a 
flight surgeon for his right knee in 1982 or 1983 but both 
knees caused him problems.  Tr., p. 4.  He stated that he 
continued playing soccer up to the early 1990s when he could 
not take anymore of putting ice packs on both knees to avoid 
swelling and stiffness the next morning.  Tr., p. 5.  He 
further stated that he had no symptoms in his left knee when 
he went through active duty.  His knees started becoming 
symptomatic of pain and swelling after physical exertion in 
the early 1980s.  Tr., p. 7.  He testified that he sought no 
further treatment for his knees while in service after the 
treatment in 1982 or 1983.  He stated that he self-medicated 
and self-treated his knees.  Tr., p. 8.

Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The United States Court of Appeals 
for Veterans Claims (Court) has held that a well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  





This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
C.F.R. § 3.304(b) (1999).

A history of pre-service existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions but will be considered together with all 
other material evidence in determinations as to inception.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  They should be based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof.  38 C.F.R. § 3.304(b)(1) (1999).



A history conforming to accepted medical principles should be 
given due consideration, in conjunction with basic clinical 
data, and be accorded probative value consistent with 
accepted medical and evidentiary principles in relation to 
value consistent with accepted medical evidence relating to 
incurrence, symptoms and course of the injury or disease, 
including official and other records made prior to, during or 
subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  38 C.F.R. § 3.304(b)(2) (1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (1999).

In order to establish aggravation of a preexisting injury or 
disease, clear and unmistakable evidence (obvious or 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  This includes medical facts and 
principles, which are to be considered to determine whether 
the increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(b) (1999).

The specific finding requirement that an increase in 
disability during peacetime service is due to the natural 
progress of the condition will be met when the available 
evidence of a nature generally acceptable as competent shows 
that the increase in severity of a disease or injury or 
acceleration in progress was that normally to be expected by 
reason of the inherent character of the condition, aside from 
any extraneous or contributing cause or influence peculiar to 
military service.  Consideration will be given to the 
circumstances, conditions, and hardships of service.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(c) (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).

Analysis

At the outset, the Board finds that the veteran's claim for 
service connection for degenerative joint disease of the left 
knee is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  See also Murphy, supra.  That is, the claim is 
plausible.  

In this regard, the Board notes that the veteran has 
submitted medical evidence that he currently has degenerative 
joint disease of the left knee which competent medical 
authority has linked to his military service.

The RO determined that the veteran's degenerative joint 
disease of the left knee existed prior to service and that 
there was no permanent worsening of the condition as a result 
of service.  The evidence supporting the RO's conclusion that 
the veteran's degenerative joint disease of the left knee 
existed prior to service consists of service medical reports 
that show a left knee scar from an injury the veteran 
sustained in high school.  However, service medical records 
show that the veteran's left knee was physically normal at 
the pre-induction and subsequent examinations.  There was no 
degenerative joint disease of the left knee noted on the pre-
induction examination in January 1966 or the preflight 
examination in August 1966.

A veteran who served in a period of war is presumed in sound 
condition except for defects noted when examined and accepted 
for service.  Clear and unmistakable evidence that the 
disability existed before service will rebut the presumption.  
See 38 C.F.R. § 3.304 (1999).  In Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994), the Court held that if a disorder is 
not found during the enlistment examination, the fact that 
the veteran reported a history of symptoms is insufficient to 
rebut the presumption of soundness.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  Moreover, according to Miller v. West, 11 Vet. 
App. 345 (1998) medical reports not supported by any 
contemporaneous clinical evidence or recorded history 
providing a factual predicate for the decision do not 
constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness under 
38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304 (b).

Therefore, in the absence of clinical evidence 
contemporaneous to the veteran's pre-induction and preflight 
examinations or the pre-service injury, the veteran's 
reported history of a left knee injury in high school does 
not constitute a notation of such injury or disease at 
service entrance.  See Paulson v. Brown, 7 Vet. App. 466, 470 
(1995).  This is similarly applicable to the service medical 
records.  Without a factual predicate in the record, the 
medical statements noting the high school injury do not 
constitute clear and unmistakable evidence sufficient to 
rebut the statutory presumption of soundness.  Hence, in this 
case, as the veteran's left knee was found to be physically 
normal during pre-induction and preflight and subsequent 
flight examinations, his left knee is presumed to have been 
of sound condition and the presumption of soundness cannot be 
rebutted absent clear and unmistakable evidence to the 
contrary.  See Miller, supra.  Accordingly, in light of the 
standard of proof presented above, the Board notes that the 
presumption is not rebutted.  Therefore, the question becomes 
whether degenerative joint disease of the left knee was 
incurred in-service.

As noted above, service medical records show that the veteran 
was not treated for or diagnosed with degenerative joint 
disease of the left knee during active military duty.  
Degenerative joint disease of the left knee was first 
diagnosed in 1996.  

However, the veteran's physician noted that the veteran had 
knee pain and degenerative joint disease for the entire 
extent of his time in the Air Force.  Although the facts do 
not support that the veteran had degenerative joint disease 
the entire time he was in the service, the Medical Services 
Flight Commander, in his opinion, cited that degenerative 
changes of the veteran's knee shown on x-ray most certainly 
began several years prior to 1996.  He stated that he was 
quite sure that the veteran's degenerative joint disease was 
present in 1993.  The veteran was discharged from active duty 
in December 1992; the presence of degenerative joint disease 
in 1993 is, therefore, within the one-year presumptive period 
for a chronic disease under 38 C.F.R. § 3.307(a).  Service 
connection may be granted for a disease diagnosed after 
service when the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As stated above, there was no degenerative joint disease of 
the left knee shown while the veteran served on active duty.  
However, the veteran testified that he started having 
problems with his knees around 1981 when he got involved in 
soccer while in service.  He stated he noticed that both 
knees became sore, swollen and stiff the morning after a day 
of strenuous soccer activity.  He continued his soccer 
activity for approximately ten years.  A lay person is 
competent to testify as to the existence of such symptoms.  
See Savage, supra.  Additionally, the statements of the 
veteran's physician and the Medical Services Flight Commander 
also support a finding of in-service left knee problems.  
Taking into account the benefit of the doubt rule, the Board 
is of the opinion that it must find that the veteran's left 
knee was symptomatic during service.  See 38 C.F.R. § 3.102.

The law provides that when, after consideration of all 
evidence and material of record, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of a 
veteran's claim, the benefit of the doubt shall be given to 
the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the Board concludes that when the evidence, as 
in this instance, is viewed in a manner most favorable to the 
veteran, and resolving doubt in his favor, service connection 
is warranted for degenerative joint disease of the left knee.


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

